The
judgment of the court was pronounced by
Eustis, C. J.
The plaintiff, who is the appellee, has moved to dismiss the appeal on the ground that, it does not appear on the record that the appeal was granted on the motion of the appellant in open court, as required by the statute in cases where the appeal is not taken by petition and citation served on the appellee. We deem it indispensable to adhere to the requisitions of the act, which dispenses with the service of the petition and citation of appeal, by providing that parties are held to receive notice of an appeal, by motion being made in open court, where, by a fiction of law, they are supposed to be present during the term at which the judgment was rendered. St. Avid v. Pichot, 3 Annual, 9.
The entries on the minutes contain no motion for an appeal. They indicate great irregularity and looseness, and read- thus : “ Motion for new trial filed. Motion for new trial overruled. Appeal granted. Bond fixed for a suspensive appeal,” &e.
The motion to dismiss must prevail. Appeal dismissed.